            Case 1:20-cv-04721-AT Document 1 Filed 06/19/20 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
JOEY ZURCHIN,                          :
                                                        Case No.: _________________
                                       :
                 Plaintiff,            :
                                                        COMPLAINT
                                       :
       -against-                       :
                                                        DEMAND FOR JURY TRIAL
                                       :
KLX ENERGY SERVICES HOLDINGS,          :
INC., JOHN T. COLLINS, AMIN J.         :
KHOURY, THOMAS P. MCCAFFREY,           :
RICHARD G. HAMERMESH, BENJAMIN A. :
HARDESTY, STEPHEN M. WARD JR.,         :
THEODORE L. WEISE, and JOHN T.         :
WHATES,                                :
                 Defendants.           :
-------------------------------------- X

       Plaintiff, Joey Zurchin (“Plaintiff”), by his undersigned attorneys, alleges upon personal

knowledge with respect to himself, and information and belief based upon, inter alia, the

investigation of counsel as to all other allegations herein, as follows:

                                  NATURE OF THE ACTION

       1.        This is an action brought by Plaintiff against KLX Energy Services Holdings, Inc.

(“KLXE” or the “Company”) and the members of the Company’s board of directors (collectively

referred to as the “Board” or the “Individual Defendants” and, together with KLXE, the

“Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (“Exchange Act”), 15 U.S.C. §§ 78n(a) and 78t(a), and SEC Rule 14a-9, 17 C.F.R. § 240.14a-

9, in connection with the proposed merger (the “Proposed Merger”) between KLXE and Quintana

Energy Services Inc. (“Quintana”). Plaintiff also asserts a claim against the Individual Defendants

for breaching their fiduciary duty of candor/disclosure under state law.

       2.        On May 3, 2020, KLXE entered into an Agreement and Plan of Merger (the

“Merger Agreement”), pursuant to which Quintana shareholders will receive 0.4844 shares of



                                                  1
            Case 1:20-cv-04721-AT Document 1 Filed 06/19/20 Page 2 of 20



KLXE common stock exchange for each Quintana share they own (the “Merger Consideration”).

       3.       On June 18, 2020, in order to convince KLXE shareholders to vote in favor of the

Proposed Merger, Defendants authorized the filing of a materially incomplete and misleading

proxy statement/prospectus (the “Proxy”) with the Securities and Exchange Commission (“SEC”),

in violation of Sections 14(a) and 20(a) of the Exchange Act and in breach of the Individual

Defendants’ duty of candor/disclosure.

       4.       In particular, the Proxy contains materially incomplete and misleading

information concerning: (i) financial projections for KLXE, Quintana, and the pro forma combined

company; and (ii) the valuation analyses performed by KLXE’s financial advisor, Goldman Sachs

& Co. LLC (“Goldman Sachs”), in support of its fairness opinion.

       5.       The special meeting of KLXE shareholders to vote on the Proposed Merger is

forthcoming (the “Shareholder Vote”). It is imperative that the material information that has been

omitted from the Proxy is disclosed prior to the Shareholder Vote so Plaintiff can cast an informed

vote and properly exercise his corporate suffrage rights.

       6.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and breach of the duty

of candor/disclosure. Plaintiff seeks to enjoin Defendants from taking any steps to consummate

the Proposed Merger until the material information discussed herein is disclosed to KLXE’s

shareholders sufficiently in advance of the Shareholder Vote or, in the event the Proposed Merger

is consummated, to recover damages resulting from the Defendants’ violations of the Exchange

Act and breach of the duty of candor/disclosure.

//

//




                                                 2
            Case 1:20-cv-04721-AT Document 1 Filed 06/19/20 Page 3 of 20



                                 JURISDICTION AND VENUE

       7.         This Court has original jurisdiction over this action pursuant to Section 27 of the

Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff

alleges violations of Sections 14(a) and 20(a) of the Exchange Act.

       8.        The Court has supplemental jurisdiction over the state law claim for breach of the

duty of candor/disclosure pursuant to 28 U.S.C. § 1367.

       9.         Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over the Defendants by this Court permissible

under traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec. Inv’r

Prot. Corp. v. Vigman 764 F.2d 1309, 1305 (9th Cir. 1985). “[S]o long as a defendant has minimum

contacts with the United States, Section of the Act confers personal jurisdiction over the defendant

in any federal district court.” Id. At 1316.

       10.       Venue is proper in this District under Section 27 of the Exchange Act and 28

U.S.C. § 1391, because Defendants are found or are inhabitants or transact business in this District.

Indeed, KLXE’s common stock trades on Nasdaq stock exchange, which is headquartered in this

District, KLXE hired Goldman Sachs as a financial advisor, Freshfields Bruckhaus Deringer US

LLP as a legal advisor, and Georgeson LLC as a proxy solicitor for the purposes of the Proposed

Merger, all of which are also located in this District rendering venue in this District appropriate.

See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir. 2003) (collecting cases).




                                                  3
          Case 1:20-cv-04721-AT Document 1 Filed 06/19/20 Page 4 of 20



                                          PARTIES

       11.     Plaintiff is, and at all relevant times has been, a holder of KLXE common stock.

       12.    Defendant KLXE is a provider of completion, intervention and production services

and products to the major onshore oil and gas producing regions of the United States. KLXE is

incorporated under the laws of Delaware. The Company’s common stock trades on the Nasdaq

stock exchange under the ticker symbol “KLXE”.

       13.    Individual Defendant John T. Collins is, and has been at all relevant times, a

director of KLXE.

       14.    Individual Defendant Amin J. Khoury is, and has been at all relevant times, a

director of KLXE.

       15.    Individual Defendant Thomas P. Mccaffrey is, and has been at all relevant times, a

director of KLXE.

       16.    Individual Defendant Richard G. Hamermesh is, and has been at all relevant times,

a director of KLXE.

       17.    Individual Defendant Benjamin A. Hardesty is, and has been at all relevant times,

a director of KLXE.

       18.    Individual Defendant Stephen M. Ward Jr. is, and has been at all relevant times, a

director of KLXE.

       19.    Individual Defendant Theodore L. Weise is, and has been at all relevant times, a

director of KLXE.

       20.    Individual Defendant John T. Whates is, and has been at all relevant times, a

director of KLXE.

       21.    The defendants referred to in ¶¶ 13-20 are collectively referred to herein as the




                                              4
          Case 1:20-cv-04721-AT Document 1 Filed 06/19/20 Page 5 of 20



“Individual Defendants” and/or the “Board”, and together with KLXE as the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

I. Background and the Proposed Merger

       22.      KLXE provides products and services to onshore oil and gas producing regions of

the United States. The Company operates in three segments determined on a geographic basis: the

Southwest Region (the Permian Basin and Eagle Ford Shale), the Rocky Mountains Region (the

Bakken formation, Williston, DJ, Uinta and Piceance Basins and Niobrara Shale) and the

Northeast Region (the Marcellus and Utica Shales as well as the Mid-Continent STACK and

SCOOP and Haynesville). The Company offers a range of differentiated, complementary technical

services and related tools and equipment. The Company serve range of companies engaged in the

exploration and development of North American onshore conventional and unconventional oil and

natural gas reserves.

       23.     Quintana is a provider of oilfield services to onshore oil and natural gas throughout

the United States. The Company’s business segments include Directional Drilling Services,

Pressure Pumping Services, Pressure Control Services, and Wireline Services. The Directional

Drilling Services enable efficient drilling and guidance of the horizontal section of a wellbore are

using its technologically-advanced fleet of downhole motors and 117 MWD kits. The Pressure

Pumping Services, which includes hydraulic fracturing, cementing and acidizing services, and

such services are supported by a pressure pumping fleet of 236,125 HHP. The Wireline

Servicesincludes 50 wireline units providing a range of pump-down services in support of

unconventional completions, and cased-hole wireline services enabling reservoir characterization.

       24.     On May 3, 2020, KLXE and Quintana issued a joint press release announcing the

Proposed Merger, which states in relevant part:




                                                  5
   Case 1:20-cv-04721-AT Document 1 Filed 06/19/20 Page 6 of 20



KLX ENERGY SERVICES AND QUINTANA ENERGY SERVICES TO
COMBINE IN AN ALL-STOCK MERGER, ESTABLISHING AN
INDUSTRY-LEADING PROVIDER OF ASSET-LIGHT OILFIELD
SOLUTIONS ACROSS THE FULL WELL LIFECYCLE INCLUDING
DRILLING, COMPLETION AND PRODUCTION RELATED PRODUCTS
AND SERVICES

Transaction Highlights

·       Highly complementary product and service offerings across all major US
oil and gas basins provide for increased scale to serve a blue-chip customer base
 ·      Accretive to free cash flow per share within 12 months of closing
 ·      Significant annualized cost synergies of at least $40 million, achievable
within twelve months
·       Joins two strong company cultures comprised of highly-talented teams with
shared commitments to safety, performance, customer service and profitability
 ·      Combined company to retain the KLXE name and ticker while the corporate
headquarters will move to Houston, TX
 ·      QES executive team, including President and CEO Chris Baker along with
EVP and CFO Keefer Lehner will remain in those roles with the combined
company
 ·      Nine member Board of Directors, comprising five from the KLXE Board,
including John Collins as Chairman, and four from the QES Board
 ·      Enhances combined company's ability to effect further industry
consolidation

Wellington, Florida and Houston, Texas – May 3, 2020 – KLX Energy Services
Holdings, Inc. (“KLXE”) (NASDAQ: KLXE) and Quintana Energy Services, Inc.
(“QES”) (NYSE: QES) today announced that they have entered into a definitive
agreement whereby the companies will combine in an all-stock merger transaction.
The combined company will have an industry-leading, asset-light product and
service offering present in all major US onshore oil and gas basins, with more than
$1 billion of pro forma fiscal year 2019 revenue and approximately $106 million in
fiscal year 2019 adjusted EBITDA, excluding an estimated $40 million of
annualized cost synergies and a strong liquidity profile with approximately $118
million of cash1 and a $100 million revolving credit facility.

Under the terms of the Merger Agreement, which has been unanimously approved
by the Boards of Directors of both companies, QES shareholders will receive
0.4844 shares of KLXE common stock for each share of QES common stock (the
“Exchange Ratio”). Upon closing, KLXE and QES shareholders will, respectively,
own approximately 59% and 41% of the equity of the combined company on a fully
diluted basis. The combined company will retain the KLX Energy Services
corporate name, the listing will remain on Nasdaq under the ticker “KLXE” and the
corporate headquarters will be moved to Houston, Texas.




                                        6
   Case 1:20-cv-04721-AT Document 1 Filed 06/19/20 Page 7 of 20



Tom McCaffrey, President and CEO of KLXE, said, “QES will add directional
drilling, snubbing and well control services to KLXE’s already broad range of
product and service lines (“PSLs”). We will be rationalizing two of the largest fleets
of coiled tubing and wireline assets, which will dramatically reduce future capital
spending requirements and which will facilitate the pull-through of KLXE’s asset-
light products and services. As QES has previously announced the idling of its
capital-intensive frac business, we intend to repurpose the vast majority of the
pressure pumping equipment to support what will become the largest fleet of large
diameter coiled tubing assets in North America. Additionally, we will repurpose
some of the pressure pumping equipment to support the wireline fleet, which will
also be one of the largest in the US, and one of the largest independent providers of
directional drilling services.

“KLXE has successfully demonstrated that the provision of coiled tubing services
along with KLXE’s broad range of asset-light products and services results in the
addition of new customers as well as the capture of a greater share of customer
spend. Fundamentally, this transaction allows the combined company to pursue
what we know to be a successful, returns (ROIC)-focused strategy, while
positioning the combined company to weather the current storm and ultimately, to
grow on a significantly-reduced capital expenditure budget.

“We expect this transaction will also generate significant annualized cost synergies
of at least $40 million within 12 months, which include substantial savings from
the closure of KLXE’s corporate headquarters in Wellington, Florida and the
combination of both companies’ Houston headquarters. In addition, KLXE’s broad
range of intervention services assures the combined company will be on the front
end of the recovery,” concluded McCaffrey.

John Collins, Chairman of the Board of KLXE, added, “It is our view that
consolidation in the oilfield services industry is essential to remain cost-competitive
in an environment where oil prices and demand may be depressed for an extended
period. Our complementary operations and cultures and our shared commitment to
customer satisfaction will provide us with an enhanced ability to serve our
customers and to create value for shareholders.”

Corbin J Robertson Jr., Chairman of the Board of QES, added, “We are pleased to
announce the combination of these two strong companies and the resulting creation
of a leading US onshore oilfield services company. We look forward to working
with the KLXE Board and team, and we are excited about the value creation
potential for all stakeholders.”

Christopher J. Baker, President and CEO of QES, added, “We believe this
combination affords us a first-mover advantage and positions the combined
company not only to weather the current market dislocation but also to provide an
industry-leading product and service offering across, and drilling solutions to, our
blue-chip customer base. We are enthusiastic about the many financial and strategic



                                          7
   Case 1:20-cv-04721-AT Document 1 Filed 06/19/20 Page 8 of 20



merits of this merger, including the combined company’s leading positions in many
of its PSLs. This broadened suite of solutions will be extremely attractive to our
customers who are all seeking to consolidate purchasing with trusted, high-quality
service providers. Additionally, we believe that our downhole motor technology,
vertical integration and in-house machining capacity within QES’s drilling segment
will serve to reduce KLXE’s downhole tool costs and will allow for cross-
pollination of motor and tool technologies to provide best-in-class reliability and
performance.

“The QES team and I look forward to combining with the team at KLXE. We share
a strong culture of operational excellence and customer satisfaction, which will
position us to generate long-term shareholder value,” concluded Baker.

Compelling Strategic and Financial Benefits

·       Establishes A Leader Across Key PSLs and Improves Business Mix: The
transaction creates a premier provider of production, completion and drilling
solutions. The combined company will have substantial scale as the foremost US
provider of large-diameter coiled tubing services with 24 large-diameter coiled
tubing spreads and will operate one of the largest US wireline fleets with more than
130 wireline units. KLXE’s completion and production service offering will be
augmented by the addition of QES’s 36 rig-assisted snubbing units. QES also
contributes its industry-leading directional drilling franchise with 117 measurement
while drilling (MWD) kits. The opportunity to leverage these service lines and
combined proprietary technologies across a broad customer base in multiple
geographic basins allows for greater ability to service customer needs, and is
expected to result in significant market share gains.
·       Drives Visible Cost Synergies: The combined company expects to generate
annualized cost synergies in excess of $40 million within 12 months. Synergy
opportunities exist through rationalizing KLXE’s corporate headquarters in
Wellington, Florida, combining KLXE and QES Houston-area locations,
consolidating redundant facilities in key basins and reducing field expenses.
·       Generates Opportunities for Commercial Synergies Via Pull-Through of
Asset-Light Products and Services: The improved scale of the combined company’s
coiled tubing fleet will help advance KLXE’s strategy of pulling through asset-light
products and services by tapping into a broader customer base and gaining
increased share of customer spend. Additionally, the vertical integration and in-
house machining capacity within QES’ drilling segment will help to reduce
KLXE’s tool costs and will allow for cross-pollination of motor and tool
technologies to provide best-in-class reliability and performance.
·       Strengthens Balance Sheet and Financial Position: Pro forma as of January
31, 2020, the combined company will be well-capitalized with approximately $118
million in cash, a $100 million undrawn revolving credit facility and pro forma
leverage of approximately 1.3x net debt to full year 2019 adjusted EBITDA.
Further, the anticipated $40 million plus of annualized cost synergies enhances the
cash flow profile of the combined company.



                                         8
          Case 1:20-cv-04721-AT Document 1 Filed 06/19/20 Page 9 of 20



       ·       Reinforces Platform for Future Consolidation: As a result of the increased
       scale, improved balance sheet, and liquid public currency, the combined company
       will be well-positioned to continue the pursuit of additional value-creating
       consolidation opportunities within the oilfield service industry. We will continue to
       focus on asset-light oilfield product and service lines as we maintain our returns
       (ROIC)-driven approach.

       Leadership, Governance and Headquarters

       Both KLXE and QES contribute highly experienced management teams with a
       significant track record of success. Chris Baker, President and CEO of QES, will
       be President and CEO. Tom McCaffrey, President and CEO of KLXE, will be a
       member of the Board of Directors of the combined company and will be Chairman
       the Integration Committee of the Board. Keefer Lehner, EVP and Chief Financial
       Officer of QES, will be EVP and Chief Financial Officer.

       Upon closing of the transaction, the combined company’s Board of Directors will
       consist of nine directors, five of whom will be from the legacy KLXE Board,
       including John Collins as Chairman, and four of whom will be from the legacy QES
       Board.

       The combined company’s corporate headquarters will be moved to Houston, Texas.

       Approvals and Closing

       The transaction has been unanimously approved by the Boards of Directors of both
       KLXE and QES. The merger is expected to close in the second half of 2020,
       following KLXE and QES shareholder approval and satisfaction of other customary
       closing conditions.

       Archer Well Company Inc., Quintana Capital Group, L.P., Geveran Investments
       Limited and Robertson QES Investment LLC own approximately 75 percent of the
       outstanding shares of QES and have entered into a voting and support agreement to
       vote their shares in favor of the transaction.

       25.      The Merger Consideration is excessive and represents inadequate value for KLXE

shares in the post-merger combined company. It is therefore imperative that shareholders receive

the material information (discussed in detail below) that Defendants have omitted from the Proxy,

which is necessary for shareholders to properly exercise their corporate suffrage rights and cast an

informed vote on the Proposed Merger.




                                                 9
         Case 1:20-cv-04721-AT Document 1 Filed 06/19/20 Page 10 of 20



//

II. The Proxy Omits Material Information

       26.      On June 18, 2020, Defendants filed the materially incomplete and misleading

Proxy with the SEC. The Individual Defendants were obligated to carefully review the Proxy

before it was filed with the SEC and disseminated to the Company’s shareholders to ensure that it

did not contain any material misrepresentations or omissions. However, the Proxy misrepresents

and/or omits material information that is necessary for the Company’s shareholders to make an

informed decision in connection with the Proposed Merger.

The Misleadingly Incomplete Financial Projections

       27.      First, the Proxy omits critical financial projections, including the net income

projections for both KLXE and Quintana (the “Net Income Projections”), the entire KLXE Pro

Forma 2020 Recovery Forecasts utilized by Goldman Sachs in performing its financial analyses

(the “Pro Forma Projections”), and the tax benefits to KLXE pro forma for the merger, as prepared

by the management of KLXE and approved for Goldman Sachs’ use by KLXE (the “Tax Benefit

Estimates” and together with the Net Income Projections and the Pro Forma Projections, the

“Omitted Projections”). Defendants elected to summarize multiple sets of financial projections,

but they excised and failed to disclose the Omitted Projections. By disclosing certain projections

in the Proxy and withholding the Omitted Projections, Defendants render the tables of projections

on pages 108-109 an 112-113 of the Proxy materially incomplete and provide a misleading

valuation picture of KLXE, Quintana, and the post-merger combined company. Simply put, net

income and pro forma projections are irreplaceable when it comes to fully, fairly, and properly

understanding a company’s projections and value.

       28.      The Omitted Projections are critical information to shareholders and strike at the




                                               10
          Case 1:20-cv-04721-AT Document 1 Filed 06/19/20 Page 11 of 20



central question asked by the solicitation: is the smaller stake in the combined company worth

more or less than the full stake in the standalone? Unlike poker where a player must conceal his

unexposed cards, the object of a proxy statement is to put all one’s cards on the table face-up. In

this case only some of the cards were exposed—the others were concealed. If a proxy statement

discloses financial projections and valuation information, such projections must be complete and

accurate. The question here is not the duty to speak, but liability for not having spoken enough.

With regard to future events, uncertain figures, and other so-called soft information, a company

may choose silence or speech elaborated by the factual basis as then known—but it may not choose

half-truths. Accordingly, Defendants have disclosed some of the projections relied upon by

Goldman Sachs and the Board but have omitted the Net Income Projections, the Pro Forma

Projections, and the Tax Benefit Estimates. These omissions render the summary of the projections

tables and the each company’s financial picture in the Proxy misleadingly incomplete.

The Misleadingly Incomplete Summary of Goldman Sachs’ Fairness Opinion

       29.      Second, the Proxy describes Goldman Sachs’ fairness opinion and the various

valuation analyses performed in support of their opinion. Defendants concede the materiality of

this information in citing Goldman Sachs’ fairness opinion and their valuation analyses among the

“material” factors the Board considered in making its recommendation to KLXE shareholders.

Proxy at 100; see also Proxy at 115 (“The following is a summary of the material financial analyses

delivered by Goldman Sachs to the KLXE Board in connection with rendering the opinion

described above.”). However, the summary of Goldman Sachs’ fairness opinion and analyses

provided in the Proxy fails to include key inputs and assumptions underlying the analyses—and

potentially entire analyses. Without this information, as described below, KLXE shareholders are

unable to fully understand these analyses and, thus, are unable to determine what weight, if any,




                                                11
          Case 1:20-cv-04721-AT Document 1 Filed 06/19/20 Page 12 of 20



to place on Goldman Sachs’ fairness opinion in determining how to vote on the Proposed Merger.

This omitted information, if disclosed, would significantly alter the total mix of information

available to KLXE’s shareholders.

       30.       In summarizing the Discounted Cash Flow Analyses prepared by Goldman

Sachs, the Proxy fails to disclose the following key information used in the analyses: (i) unlevered

free cash flow for KLXE for the years 2020 to 2023; (ii) unlevered free cash flow for the

combined company for the years 2020 to 2023 as reflected in the KLXE Pro Forma 2020

Recovery Forecasts and taking into account the Synergies; (iii) net present value of KLXE’s

future tax benefits; (iv) the net debt of KLXE as of January 31, 2020; (v) he net debt of the

combined company as of January 31, 2020; (vi) the inputs and assumptions underlying the

discount rate ranges (including the values of the company-specific WACC/CAPM components);

and (iii) the actual terminal values calculated for each analysis.

       31.       These key inputs are material to KLXE shareholders, and their omission renders

the summary of the Discounted Cash Flow Analyses incomplete and misleading. As a highly-

respected professor explained in one of the most thorough law review articles regarding the

fundamental flaws with the valuation analyses bankers perform in support of fairness opinions,

in a discounted cash flow analysis a banker takes management’s forecasts, and then makes several

key choices “each of which can significantly affect the final valuation.” Steven M. Davidoff,

Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices include “the appropriate

discount rate, and the terminal value…” Id. As Professor Davidoff explains:

       There is substantial leeway to determine each of these, and any change can
       markedly affect the discounted cash flow value. For example, a change in the
       discount rate by one percent on a stream of cash flows in the billions of dollars can
       change the discounted cash flow value by tens if not hundreds of millions of
       dollars….This issue arises not only with a discounted cash flow analysis, but with
       each of the other valuation techniques. This dazzling variability makes it difficult



                                                 12
          Case 1:20-cv-04721-AT Document 1 Filed 06/19/20 Page 13 of 20



        to rely, compare, or analyze the valuations underlying a fairness opinion unless full
        disclosure is made of the various inputs in the valuation process, the weight
        assigned for each, and the rationale underlying these choices. The substantial
        discretion and lack of guidelines and standards also makes the process vulnerable
        to manipulation to arrive at the “right” answer for fairness. This raises a further
        dilemma in light of the conflicted nature of the investment banks who often provide
        these opinions.

Id. at 1577-78.

        32.       Without the above-omitted information, particularly the unlevered free cash

flows, KLXE shareholders are misled as to the reasonableness or reliability of Goldman Sachs’

analyses, and unable to properly assess the fairness of the Proposed Merger. As such, these

material omissions render the summary of the Discounted Cash Flow Analyses included in the

Proxy misleadingly incomplete.

        33.       Additionally, page 114 of the Proxy states that Goldman Sachs compared certain

financial and stock market information for KLXE and QES with similar information for certain

other companies the securities of which are publicly traded. Yet the Proxy fails to disclose and

selected companies or selected transactions analysis or an explanation for its failure to do so. To

the contrary, the Proxy plainly discloses the Selected Publicly Traded Company Analysis and the

Selected Transaction Analysis performed by Quintana’s financial advisor. See Proxy at 123-124.

The Proxy further states that “[i]n arriving at its fairness determination, Goldman Sachs considered

the results of all of its analyses and did not attribute any particular weight to any factor or analysis

considered by it. Rather, Goldman Sachs made its determination as to fairness on the basis of its

experience and professional judgment after considering the results of all of its analyses.” Proxy at

117. Yet the only financial analyses disclosed are the Discounted Cash Flow Analyses and the

Proxy prevents shareholders from considering the results of all of Goldman Sachs’ analyses.

Accordingly, the omission of these analyses renders the purported summary provided in the Proxy




                                                  13
            Case 1:20-cv-04721-AT Document 1 Filed 06/19/20 Page 14 of 20



misleadingly incomplete.

          34.    In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act and the Individual

Defendants’ duty of candor/disclosure. Absent disclosure of the foregoing material information

prior to the forthcoming Shareholder Vote, Plaintiff will be unable to cast an informed vote

regarding the Proposed Merger, and is thus threatened with irreparable harm, warranting the

injunctive relief sought herein.

                                           COUNT I
           Against All Defendants for Violations of Section 14(a) of the Exchange Act

          35.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          36.    Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          37.    Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications shall not contain “any statement which, at the time and

in the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          38.    The omission of information from a proxy will violate Section 14(a) if other SEC



                                                  14
          Case 1:20-cv-04721-AT Document 1 Filed 06/19/20 Page 15 of 20



regulations specifically require disclosure of the omitted information.

       39.       Defendants have issued the Proxy with the intention of soliciting the Company’s

common shareholders’ support for the Proposed Merger. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical

information regarding, amongst other things: (i) financial projections for KLXE, Quintana, and

the pro forma combined company; and (ii) the valuation analyses performed by Goldman Sachs

in support of its fairness opinion.

       40.       In so doing, Defendants made misleading statements of fact and/or omitted

material facts necessary to make the statements made not misleading. Each of the Individual

Defendants, by virtue of their roles as officers and/or directors, were aware of the omitted

information but failed to disclose such information, in violation of Section 14(a). The Individual

Defendants were therefore negligent, as they had reasonable grounds to believe material facts

existed that were misstated or omitted from the Proxy, but nonetheless failed to obtain and

disclose such information to the Company’s shareholders although they could have done so

without extraordinary effort.

       41.       The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading.

The Individual Defendants undoubtedly reviewed and relied upon most if not all of the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Merger; indeed, the Proxy states that Goldman Sachs reviewed and discussed their

financial analyses with the Board, and further states that the Board considered the financial

analyses provided by Goldman Sachs, as well as their fairness opinion and the assumptions made

and matters considered in connection therewith. Further, the Individual Defendants were privy




                                                15
          Case 1:20-cv-04721-AT Document 1 Filed 06/19/20 Page 16 of 20



to and had knowledge of the financial projections and the details surrounding the process leading

up to the signing of the Merger Agreement. The Individual Defendants knew or were negligent

in not knowing that the material information identified above has been omitted from the Proxy,

rendering the sections of the Proxy identified above to be materially incomplete and misleading.

Indeed, the Individual Defendants were required to, separately, review Goldman Sachs’ analyses

in connection with their receipt of the fairness opinion, question Goldman Sachs as to their

derivation of fairness, and be particularly attentive to the procedures followed in preparing the

Proxy and review it carefully before it was disseminated, to corroborate that there are no material

misstatements or omissions.

       42.      The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the Proxy

or failing to notice the material omissions in the Proxy upon reviewing it, which they were

required to do carefully as the Company’s directors. Indeed, the Individual Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and

preparation and review of the Company’s financial projections.

       43.      KLXE is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Proxy.

       44.      The misrepresentations and omissions in the Proxy are material to Plaintiff, who

will be deprived of his right to cast an informed vote on the Proposed Merger if such

misrepresentations and omissions are not corrected prior to the special meeting of KLXE’s

shareholders. Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s




                                                16
            Case 1:20-cv-04721-AT Document 1 Filed 06/19/20 Page 17 of 20



equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                       COUNT II
   Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act

          45.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          46.   The Individual Defendants acted as controlling persons of KLXE within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of the Company, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          47.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          48.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Merger. They

were thus directly involved in preparing this document.



                                                 17
            Case 1:20-cv-04721-AT Document 1 Filed 06/19/20 Page 18 of 20



          49.    In addition, as the Proxy sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy purports to describe the various issues and information that the Individual

Defendants reviewed and considered. The Individual Defendants participated in drafting and/or

gave their input on the content of those descriptions.

          50.    By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

          51.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

          52.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                         COUNT III
            Against the Individual Defendants for Breach of Their Fiduciary Duty of
                                      Candor/Disclosure

          53.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          54.    By virtue of their role as directors and/or officers of the Company, the Individual

Defendants directly owed Plaintiff and all Company shareholders a fiduciary duty of care, which

required them to disclose fully and fairly all material information within their control when they

seek shareholder action, and to ensure that the Proxy did not omit any material information or

contain any materially misleading statements.


                                                  18
            Case 1:20-cv-04721-AT Document 1 Filed 06/19/20 Page 19 of 20



       55.       As alleged herein, the Individual Defendants breached their duty of care by

approving or causing the materially deficient Proxy to be disseminated to Plaintiff and the

Company’s other public shareholders.

       56.       The misrepresentations and omissions in the Proxy are material, and Plaintiff

will be deprived of his right to cast an informed vote if such misrepresentations and omissions

are not corrected prior to the Shareholder Vote. Where a shareholder has been denied one of the

most critical rights he or she possesses—the right to a fully informed vote—the harm suffered is

an individual and irreparable harm.

       57.       Plaintiff has no adequate remedy at law. Only through the exercise of this

Court’s equitable powers can Plaintiff be fully protected from the immediate and irreparable

injury that Defendants’ actions threaten to inflict.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.       Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the special meeting of KLXE shareholders to vote on the Proposed Merger

or consummating the Proposed Merger, until the Company discloses the material information

discussed above which has been omitted from the Proxy;

       B.       Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.       Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.       Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND




                                                  19
         Case 1:20-cv-04721-AT Document 1 Filed 06/19/20 Page 20 of 20



       Plaintiff demands a trial by jury on all issues so triable.

Dated: June 18, 2020                                MONTEVERDE & ASSOCIATES PC
                                                      /s/ Juan E. Monteverde
                                                    Juan E. Monteverde (JM-8169)
                                                    The Empire State Building
                                                    350 Fifth Avenue, Suite 4405
                                                    New York, NY 10118
                                                    Tel: (212) 971-1341
                                                    Fax: (212) 202-7880
                                                    Email: jmonteverde@monteverdelaw.com

                                                    Attorneys for Plaintiff




                                                 20
